 



Exhibit 10.39
CONSULTING AGREEMENT
ASYST JAPAN, INC. (the “Company”), a Japanese company and majority-owned
subsidiary of Asyst Technologies, Inc. (“Asyst”) with its registered address at
6-23, Shin-Yokohama 2-chome, Kohoku-ku, Yokohama, and Mr. Tsuyoshi E. Kawanishi
(“Mr. Kawanishi”), hereby enter into this consulting agreement (this
“Agreement”) effective as of this 17th day of Jan. 2007 to confirm the following
existing rights and obligations between the parties.
ARTICLE 1. SERVICES
In his capacity as an individual, Mr. Kawanishi shall continue to provide the
Company with the following advisory services, which are separate from his duties
as a director of the Company and/or as a director of Asyst: (1) management,
operating and market information and advice on regular basis; (2) advice
concerning significant customer opportunities and relationships; and (3)
assistance with networking and providing introductions to third-parties and
customer personnel regarding business opportunities and relationships
(collectively, the “Services”).
ARTICLE 2. FEE
The Company shall pay to Mr. Kawanishi during the Term (as defined below) a
fixed fee of four hundred thousand yen (¥400,000) per month for the Services
(the “Fee”) by bank transfer to the bank account designated by Mr. Kawanishi.
The Fee shall be due and payable on the twenty-fifth (25th) day of each month,
or if the Company is not open for business on such twenty-fifth (25th) day then
on the immediately preceding business day.
ARTICLE 3. TERM AND TERMINATION
3.1 Term

(a)   The term of this Agreement shall be one year (including any successive
renewals, the “Term”).

(b)   The Term shall be automatically renewed for successive one year periods
unless a party notifies the other of its intention not to renew the Agreement no
later than thirty (30) calendar days prior to the end of the then-current Term.

3.2 Termination
This Agreement may be terminated by either party with prior written notice of
thirty (30) calendar days.
ARTICLE 4. ENTIRE AGREEMENT; AMENDMENT
This Agreement constitutes the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes all previous agreements
and understandings related to the Agreement, except as expressly stated herein.
The terms and conditions of this Agreement may be amended only upon approval by
an ordinary resolution of the board of directors of the Company and by writing,
signed by both parties hereto. Any such amendment shall also be subject to the
prior written consent and approval of Asyst.

 



--------------------------------------------------------------------------------



 



ARTICLE 5. GOVERNING LAW AND LANGUAGE
This Agreement shall be governed by and construed in accordance with the laws of
Japan. This Agreement shall be executed in the English language. A Japanese
language translation may also be provided by the Company; however, the English
language version shall serve as the original and shall exclusively govern the
meaning and interpretation of the Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

         
 
       
COMPANY
  Mr. Kawanishi    
 
       
/s/ Tetsuo Yamashita
  /s/ Tsuyoshi E. Kawanishi    
 
       
Tetsuo Yamashita
  Tsuyoshi E. Kawanishi    
Representative Director
       

 